DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2021/09/03.  Claims 1-17 are subject to examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski (US 2018/0334641 A1) in view of Dawson et al. (EP 2791310 B1).
Regarding claims 1, 10-13 and 15-16,  Piorkowski teaches a laundry detergent composition (abstract, 2, 171) comprising surfactant system A including;  (1)- C12-C16 alcohol ethoxy (EO)6 sulfate, AES, in the amount of 20-40 w% of total surfactant system (10-65 w%: 109) which is calculated as 2-26 w% of the composition; [37, 107, 122-123],  (2)- nonionic alkoxylated alcohol, AE, in the amount of (30-70 w% X 10-65 %) 3-45.5 w%; [40, 109, 132], (3)- alkylbenzene sulfonate, LAS, in the amount of (10-20 % X 10-65 w%) 1-13 W% of composition; [37-38],  B)- water in the amount of 5-40 w%; [99, claim 2], and C)- cationic polymer as needed which usually is small amounts and associated with laundry detergent composition for desired conditioning efficacy; [153]. 
Regarding claim 1,  Piorkowski does not teach the exact amount of conditioning (a cationinc polymer) agent.  However the analogous art of Dawson teaches a laundry detergent composition comprising a cationic polymer in the amounts of 0.1-1.5 w%; [5].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to select the cationic polymer in the claimed range for required extent of softening/conditioning, as similarly taught by Dawson.
Regarding claims 1-9 and 15-16,  Piorkowski does not specifically teach the instantly claimed rations of (1): (2): (3).  However it teaches a similar (overlapping) ratios of 9-1.1 : 1.8-2.2 : 2-7.33 for these components. Based on instantly claimed ratios (claims 1-9) it is assumed that range of percent amounts of these components (1, 2 and 3) are 0-55 w%, 0-55 w% and 18-78 w% correspondingly. By considering selecting any desired amounts (within the range) for the above components and calculating the ratios .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski (US 2018/0334641 A1), Dawson et al. (EP 2791310 B1), as applied to claim 1 and further in view of Bastigkeit et al. (US 2007/0270324 A1).
Regarding claim 14,  Piorkowski does not teach the very same cationic polymer (softener). However, the analogous art of Bastigkeit teaches a fabric treating composition comprising cationic cellulosic polymer; [57].  At the time before the effective filling date of invention, it would have been obvious to add of substitute cationic polymer of Bastigkeit with that of Piorkowski as taught by Bastigkeit above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski (US 2018/0334641 A1), Dawson et al. (EP 2791310 B1), as applied to claim 1 and further in view of Camire et al. (US 2019/0017001 A1).
Regarding claim 15,  Piorkowski does not teach the anionic surfactant of 2-phenyl sulfonic acid.  However the analogous art of Camire teaches a fabric and laundry treating composition (78) comprising the instantly claimed anionic surfactant; [115].  At the time before the effective filing date of invention, it would have been obvious to use this benzene sulfonic acid (anionic surfactant) of Camire for Piorkowski composition with the motivation of using this functional equivalent anionic surfactant, which is the simplest alkyl benzene sulfonic (LAS) surfactant with excellently high water solubility. 
Regarding claim 17,  Piorkowski teaches that the composition is encapsulated in a pouch made from a water soluble film; [7, 51, 66], wherein the amount of water in composition is 5-40 w%; [99, claim 2].

                                                 Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/11/06

/LIAM J HEINCER/Primary Examiner, Art Unit 1767